



 


 


 


 
EMPLOYMENT AGREEMENT
 


 
by and among
 


 
CONCORDE CAREER COLLEGES, INC.
 
and
 
PAUL R. GARDNER
 


 


 
dated as of June 21, 2006


 


 



057223.00125/21499388v.3


--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 




Page
 
1. Employment and Duties
………………………………………………..1
2. Term
………………………………………………..1
3. Compensation and Benefits.
………………………………………………..2
3.1 Salary
………………………………………………..2
3.2 Annual Bonus
………………………………………………..2
3.3 Benefits
………………………………………………..2
3.4 Vacation
………………………………………………..3
3.5 Expenses
………………………………………………..3
4. Termination.
………………………………………………..3
4.1 Notice of Termination
………………………………………………..3
4.2 Grounds for Termination.
………………………………………………..3
4.3 Amounts Payable Upon Termination Without Cause
………………………………………………..5
4.4 Procedure Upon Termination
………………………………………………..6
4.5 Severance Pay Statutes; Set-Off
………………………………………………..6
4.6 Certain Rights
………………………………………………..6
5. Covenants.
………………………………………………..6
5.1 Proprietary Information
………………………………………………..6
5.2 Nondisclosure
………………………………………………..7
5.3 Nonsolicitation; Noncompetition and Nondisparagement
………………………………………………..7
5.4 Third Party Information
………………………………………………..9
5.5 No Improper Use of Information of Prior Employers and Others
………………………………………………..9
5.6 Equitable Relief
………………………………………………..9
5.7 Consideration
………………………………………………10
5.8 Scope
………………………………………………10
6. Work Product.
………………………………………………10
6.1 Ownership
………………………………………………10
6.2 Works for Hire
………………………………………………10
6.3 Obligation to Keep Company Informed
………………………………………………11
6.4 Enforcement of Proprietary Rights
………………………………………………11
7. Prior Agreements
………………………………………………11
8. Disclosure to Future Employer
………………………………………………11
9. Miscellaneous.
………………………………………………11
9.1 Successors and Assigns
………………………………………………12
9.2 Notices
………………………………………………12
9.3 Entire Understanding; Modification
………………………………………………12
9.4 Severability
………………………………………………12
9.5 Counterparts
………………………………………………12
9.6 Enforcement
………………………………………………12
9.7 Section Headings; References
………………………………………………12
9.8 Waivers
………………………………………………12
9.9 Controlling Law; Jurisdiction
………………………………………………13
9.10 Delivery by Facsimile
………………………………………………13
9.11 Interpretation of Agreement
………………………………………………13
9.12 Survival
………………………………………………13
9.13 Effectiveness
………………………………………………13


 


057223.00125/21499388v.3


--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS


Term                                                                                                                                                                                                                                         
Page


Agreement
 
………………………………………………..1
 
Annual Bonus
 
………………………………………………..2
 
Benefits
 
………………………………………………..2
 
Board
 
………………………………………………..1
 
Cause
 
………………………………………………..5
 
COBRA
 
………………………………………………..3
 
Company
 
………………………………………………..1
 
Company’s Business
 
………………………………………………..9
 
Concorde
 
………………………………………………..1
 
Covenant Period
 
………………………………………………..9
 
Covenants
 
………………………………………………..9
 
Date of Termination
 
………………………………………………..3
 
Executive
 
………………………………………………..1
 
Initial Term
 
………………………………………………..2
 
Inventions
 
………………………………………………..6
 
Notice of Termination
 
………………………………………………..3
 
Permanently Disabled
 
………………………………………………..4
 
Person
 
………………………………………………..7
 
Proprietary Information
 
………………………………………………..7
 
Proprietary Rights
 
……………………………………………….10
 
Renewal Term
 
………………………………………………..2
 
Salary
 
………………………………………………..2
 
Severance Pay Statutes
 
………………………………………………..6
 
Term
 
………………………………………………..2
 
Third Party Information
 
………………………………………………..9
 
Work Product
 
……………………………………………….10
 



 



 
057223.00125/21499388v.3


--------------------------------------------------------------------------------





EMPLOYMENT AGREEMENT
 


Parties:  CONCORDE CAREER COLLEGES, INC. (the “Company” or “Concorde” ), a
Delaware corporation
                             5800 Foxridge Drive
                             Mission, Kansas 66202


             PAUL R. GARDNER (“Executive”)
                             5602 N. Flint Ridge Road
                             Kansas City, Missouri 64151
 
Date: June 21, 2006


Background


Concorde intends to employ the Executive pursuant to the terms and conditions
set forth in this Employment Agreement (“Agreement”). Intending to be legally
bound, in consideration of the mutual agreements contained herein, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.  Employment and Duties. The Company shall employ Executive, and Executive
hereby accepts such employment, as Vice President and Chief Financial Officer of
the Company during the term of employment set forth in Section 2. Executive
shall have customary responsibilities for such position commensurate with the
position of Vice President and Chief Financial Officer of an entity comparable
to the Company, including the powers and duties set forth set forth in the
Bylaws of the Company for such office, subject to the direction of the President
of the Company and the Board. Executive shall report to the President of
Concorde or such other officer as designated by the Chief Executive Officer and
Chairman of the Board and shall assume such other responsibilities and duties,
consistent with his position and expertise, as may from time to time be
reasonably prescribed by the Board of Directors of the Company (collectively,
the “Board”). Executive shall devote his full business time, energy, skill and
efforts to the business and affairs of the Company. Executive acknowledges and
agrees that he shall observe and comply with all of the Company’s policies as
prescribed by the Board in writing. Nothing in this Section 1, however, shall
prohibit Executive from (i) serving as a director or trustee of a governmental,
charitable or educational organization; provided that such activities are not
inconsistent with Executive’s duties under this Agreement and do not violate the
terms of Section 5 hereof; and provided further that Executive has received
written approval of the Board which shall not be unreasonably withheld or
delayed; or (ii) engaging in additional activities in connection with personal
investments and community affairs that are not inconsistent with Executive’s
duties under this Agreement and do not violate the terms of Section 5 hereof. 
 
2.  Term. The term of employment under this Agreement shall be a period
commencing on the date of the Closing (as defined in the Agreement and Plan of
Merger dated as of June 21, 2006 (the “Merger Agreement”) by and among Liberty
Partners Holdings 28 LLC (“Buyer”), Teach Acquisition Corporation, and the
Company) (the “Effective Date”) and ending on the third anniversary of such
date, unless terminated earlier in accordance with the other provisions hereof
(the “Initial Term”). The Agreement shall automatically renew for successive one
(1) year periods (each a “Renewal Term”), unless either party gives written
notice to the other of its election not to renew at least ninety (90) days prior
to the end of the then-current term or this Agreement is otherwise terminated
earlier in accordance with the provisions hereof. The Initial Term and Renewal
Term(s) are collectively referred to herein as the “Term.”
 
1

--------------------------------------------------------------------------------


3.  Compensation and Benefits.
 
3.1  Salary. As long as Executive remains an employee of the Company, the
Company shall pay to Executive as compensation for services rendered hereunder a
base salary of not less than One Hundred Fifty Five Thousand Dollars ($155,000)
per year (the “Salary”), payable in accordance with the Company’s normal payroll
practices for the Company’s senior executive officers. During the Term, the
Board shall review the Salary at such time as the salaries of senior executive
officers of the Company are reviewed generally, and in any event at least
annually on Executive’s current annual review date. The Company shall deduct or
cause to be deducted from the Salary all taxes and amounts required by law to be
withheld, as well as any amounts due from Executive with respect to executive
benefit plans in which Executive participates. 
 
3.2  Annual Bonus. Each year during the Term, as additional compensation for
services rendered hereunder, Executive shall be eligible to receive a bonus
equivalent to thirty percent (30%) of his Salary, as determined by the Board in
its sole and reasonable discretion consistent with the terms of the Company’s
management compensation plan then in effect (the “Annual Bonus”). The Annual
Bonus shall be paid to Executive within fifteen (15) days of the receipt of an
opinion from the Company’s public accountants with respect to the Company’s
fiscal year end financial statements. The Board may award the Executive such
additional bonuses as it may approve from time to time in its sole discretion.
 
3.3  Benefits. Each year during the Term, subject to the other provisions of
this Agreement, Executive shall be entitled to participate and shall be included
in any savings, deferred compensation, pension, profit sharing, stock option or
other equity compensation plan, life insurance, disability insurance (short and
long term), accidental death and dismemberment insurance, hospitalization, major
medical, dental and other employee benefit plans of the Company generally
available to executive officers to the extent Executive is eligible under the
general provisions thereof (collectively, the “Benefits”), which may change from
time to time in the sole discretion of the Company. Executive shall be entitled
to participate in any stock option or equity compensation plan of Buyer.
Promptly after the Effective Date, Buyer shall grant options to Executive for
shares of common stock representing no less than one percent (1%) of the common
stock of Buyer on a fully-diluted basis as of the date of the grant of such
options (the “Options”). Half of such Options shall vest in equal installments
over four (4) years beginning on the first anniversary of the date of grant; the
remaining half shall vest based upon the achievement of budgeted EBITDA targets
as determined by the Board in its sole discretion. Except as set forth in
Sections 4.2.1, 4.2.2 and 4.3 or as may otherwise be set forth in the stock
option grant, all such Options, to the extent not vested and exercised prior to
such date, shall terminate on the Date of Termination. Nothing in this Section
3.3, in and of itself, shall be construed to limit the ability of the Company or
Buyer to amend or terminate any particular plan, program or arrangement. 
 
2

--------------------------------------------------------------------------------


3.4  Vacation. Each year during the Term, Executive shall be entitled to
vacation benefits in accordance with the vacation policies of the Company in
effect for its executive officers from time to time, which vacation shall be
taken by Executive at such time or times as approved by the Board; provided,
however, that Executive agrees to be reasonably accessible to the Company and
the Board by phone and/or electronic mail for the duration of any such
vacation. 
 
3.5  Expenses. Each year during the Term, the Company shall pay or reimburse
Executive for all ordinary, necessary, documented and reasonable
business-related expenses actually incurred by Executive in the course of the
performance of his duties under this Agreement, including travel and
out-of-pocket expenses, in accordance with the Company’s policies with respect
to reimbursement as in effect from time to time. Executive shall keep an
itemized account of such expenses, which shall be submitted to the Company
monthly together with original receipts or other satisfactory documentation
substantiating such expenses.
 
4.  Termination.
 
4.1  Notice of Termination. Any termination by the Company or by Executive,
other than due to Executive’s death, shall be communicated by written Notice of
Termination to the other party. As used in this Agreement, (a) “Notice of
Termination” means a written notice specifying the termination provision in this
Agreement relied upon and (b) “Date of Termination” means (a) the date of death
or (b) the earlier of (i) the date specified in the Notice of Termination or
(ii) the last day Executive is employed by the Company, as the case may be.
 
4.2  Grounds for Termination.
 
4.2.1  Termination upon Death. Executive’s employment with the Company and all
of his rights to Salary, Annual Bonus and Benefits hereunder shall automatically
terminate upon his death, except that (a) his heirs, personal representatives or
estate (as the case may be) shall be entitled to (i) reimbursement of
documented, unreimbursed expenses incurred prior to the Date of Termination and
(ii) any earned but unpaid portion of his Salary and Benefits through the
earlier of (A) nine (9) months after the Date of Termination and (B) the end of
the Term and (b) all Options which are vested on the Date of Termination shall
be exercisable by his heirs, personal representatives or estate (as the case may
be) until the earlier to occur of (i) the expiration of such Options and (ii)
the ninetieth (90th) day after the Date of Termination. Executive’s heirs’,
personal representatives’ or estate’s (as the case may be) election to receive
payment under this Section 4.2.1 shall be in lieu of all other amounts and
conditioned upon such heirs’, personal representatives’ or estate’s execution
(without revocation) of a valid release agreement in a form reasonably
acceptable to the Company pursuant to which such heirs, personal representatives
or estate release(s) the Company and its Affiliates from all claims that
Executive or his heirs, personal representatives or estate may have against
them. Executive’s dependents shall have any conversion rights available under
the Company’s medical insurance plan and as otherwise provided by law including
the Comprehensive Omnibus Budget Reconciliation Act (“COBRA”). The period during
which Executive’s dependents shall be entitled to continuation coverage under
COBRA shall begin on the day after the Date of Termination. If Executive’s
dependents elect to continue coverage under the medical insurance plans after
the Date of Termination, Executive’s dependents shall be responsible for all
premiums, as permitted by law. For purposes of this Agreement, an “Affiliate” of
any Person (as defined herein) shall mean any other person or entity that,
directly or indirectly, is controlled by or is under common control with such
person or entity.
 
3

--------------------------------------------------------------------------------


4.2.2  Termination upon Disability. If Executive becomes Permanently Disabled
(as defined herein), then the Company shall have the right to terminate
Executive’s employment immediately upon Notice of Termination and all of
Executive’s rights to Salary, Annual Bonus and Benefits shall simultaneously
terminate, except that (a) all Options which are vested on the Date of
Termination shall be exercisable until the earlier to occur of (i) the
expiration of such Options and (ii) the ninetieth (90th) day after the Date of
Termination and (b) Executive shall be entitled to (i) reimbursement of
documented, unreimbursed expenses incurred prior to the Date of Termination,
(ii) any earned but unpaid portion of his Salary and Benefits through the
earlier of (A) nine (9) months after the Date of Termination and (B) the end of
the Term, and (iii) benefits under any disability insurance policy or plan
provided to or for the benefit of Executive; provided that any payment under
this Section 4.2.2 shall be reduced, dollar-for-dollar, by any amounts received
by Executive under any disability insurance policy or plan provided to Executive
by the Company. Executive and his dependents shall have any conversion rights
available under the Company’s medical insurance plan and as otherwise provided
by law including COBRA. The period during which Executive and his dependents
shall be entitled to continuation coverage under COBRA shall begin on the day
after the Date of Termination. If Executive or his dependents elect to continue
coverage under the medical insurance plans after the Date of Termination,
Executive shall be responsible for all premiums, as permitted by law. For
purposes of this Agreement, “Permanently Disabled” shall mean any permanent
disability that qualifies Executive for full benefits under any disability
insurance policy or plan provided to Executive by the Company, if any, or, if
the Company does not maintain any such policy, the inability of the Executive to
attend to the essential and regular functions of Vice President and Chief
Financial Officer on a full time basis, with or without reasonable
accommodations, by reason of physical or mental incapacity, sickness or
infirmity for a period of (i) ninety (90) consecutive days or (ii) one hundred
twenty (120) days in any twelve (12)-month period. Executive’s election to
receive payment under this Section 4.2.2 shall be in lieu of all other amounts
and conditioned upon Executive’s execution (without revocation) of a valid
release agreement in a form reasonably acceptable to the Company pursuant to
which Executive releases the Company and its Affiliates from all claims that
Executive may have against them. In the event of a dispute as to whether
Executive is Permanently Disabled, the Company may refer Executive to a mutually
acceptable licensed practicing physician, at Company’s expense, whose written
report shall be final and binding upon the parties, and Executive agrees to
submit to such reasonable tests and examination as such physician shall deem
appropriate. If Executive fails or refuses for any reason to promptly submit to
any reasonable examination requested by such physician, then Executive shall not
be considered to be Permanently Disabled.
 
4.2.3  Termination for Cause. At any time during the Term, the Company may
terminate Executive’s employment hereunder for Cause (as defined herein),
effective immediately upon Notice of Termination. Executive shall have the right
to appeal the cause for termination directly with the Board. Upon termination of
this Agreement pursuant to this Section 4.2.3, all of Executive’s rights to
Salary, Annual Bonus and Benefits hereunder shall automatically terminate as of
the Date of Termination, except that Executive shall be entitled to (a)
reimbursement of documented, unreimbursed expenses incurred through the Date of
Termination and (b) any earned but unpaid portion of his Salary and Benefits to
the Date of Termination.
 
4

--------------------------------------------------------------------------------


For purposes of this Agreement, “Cause” shall mean: (a) Executive’s willful
misconduct, fraud, usurpation of corporation opportunity or gross negligence
with respect to the Company or his duties hereunder or a material breach of any
fiduciary duty owed to the Company or any of its Affiliates; (b) Executive’s
failure to adhere to the Company’s policies or to perform duties, as validly
assigned pursuant to Section 1 (other than any such failure resulting from
incapacity due to physical or mental illness); provided that Executive shall
first be given five (5) business days following notice from the Company to
comply with such policies or to perform such duties; (c) a material breach by
Executive of the agreements and covenants contained in this Agreement; (d)
Executive’s conviction of or plea of nolo contendere with respect to a felony,
any crime involving fraud, larceny or embezzlement or any other crime involving
moral turpitude which subjects, or if generally known, would subject, the
Company or any of its Affiliates to public ridicule or embarrassment; or (e)
habitual intoxication or the use of illegal drugs by Executive.
 
4.2.4  Termination Without Cause. At any time during the Term, the Company may
terminate Executive’s employment without Cause, effective immediately upon
Notice of Termination. Except for payments to Executive as set forth in Section
4.3, the Company shall have no further obligation or liability to Executive
under this Agreement upon a termination pursuant to this Section 4.2.4.
 
4.2.5  Elective Termination. Executive may voluntarily terminate his employment
with the Company at any time during the Term upon ninety (90) days prior written
notice. Executive’s employment with the Company and all of his rights to Salary,
Annual Bonus and Benefits hereunder shall automatically terminate on the
ninetieth (90th) day after Notice of Termination is given by Executive to the
Company pursuant to this Section 4.2.5. Except for reimbursement of documented,
unreimbursed expenses incurred prior to the Date of Termination and the payment
of any earned but unpaid portion of Executive’s Salary and Benefits up to the
Date of Termination, the Company shall have no further obligation or liability
to Executive under this Agreement upon a termination of employment by Executive
pursuant to this Section 4.2.5. Notwithstanding the provisions of this Section
4.2.5, the Company may elect in its sole discretion to permit the termination of
Executive’s employment in advance of such ninetieth (90th) day after Notice of
Termination is given; provided that Executive’s right to Salary, Annual Bonus
and Benefits hereunder shall automatically terminate on such earlier date of
termination.
 
4.3  Amounts Payable Upon Termination Without Cause. If Executive’s employment
is terminated pursuant to Section 4.2.4, (a) Executive shall be entitled to
receive, in lieu of all other amounts, upon Executive’s execution (without
revocation) of a valid release agreement in a form acceptable to the Company
pursuant to which Executive releases the Company and its Affiliates from all
claims that Executive may have against them, (i) nine (9) months Salary at the
rate in effect on the Date of Termination, payable in accordance with the
Company’s normal payroll practices for the Company’s officers, (ii)
reimbursement of documented, unreimbursed expenses incurred by Executive prior
to the Date of Termination and (iii) Benefits under any employee benefit plans
in which Executive was a participant on the Date of Termination, to the extent
such plans allow such continued participation; provided that such compensation
and benefits shall terminate immediately upon any material breach by Executive
of his obligations under this Agreement; and (b) all Options which are vested on
the Date of Termination shall be exercisable until the earlier to occur of (i)
the expiration of such Options and (ii) the ninetieth (90th) day after the Date
of Termination.
 
5

--------------------------------------------------------------------------------


4.4  Procedure Upon Termination. On termination of employment regardless of the
reason, Executive (or his heirs, representatives or estate as the case may be)
shall promptly return to the Company all property, equipment, credit cards,
keys, etc., documents (including copies) and other property containing or
disclosing Proprietary Information (as defined in Section 5.1) or Third Party
Information (as defined in Section 5.4), including customer lists, manuals,
letters, materials, reports and records in Executive’s possession or control no
matter from whom or in what manner acquired.
 
4.5  Severance Pay Statutes; Set-Off. Executive expressly acknowledges and
agrees that the consideration received by Executive under this Agreement fully
satisfies all potential obligations of the Company for any severance pay or
other amounts to which Executive may become entitled under any state or local
law, rule or regulation regarding severance pay, termination of employment or
related matters (collectively, “Severance Pay Statutes”). To the fullest extent
permitted by law, Executive voluntarily and irrevocably waives all rights,
including any rights to severance pay or other amounts, to which Executive may
become entitled under any applicable Severance Pay Statutes, and Executive
releases and forever discharges the Company from and against any obligations
which he may have under any applicable Severance Pay Statutes; provided that the
Company is in material compliance with this Agreement. The Company shall be
entitled to set-off against amounts payable to Executive the amounts of any and
all claims that the Company may have against Executive for which Executive has
been finally adjudicated to have been liable. 
 
4.6  Certain Rights. Nothing in this Section 4 is intended to preclude Executive
from receiving any vested or accrued Benefits which are to be continued or paid
after the Date of Termination in accordance with the terms of the corresponding
plans for such Benefits.
 
5.  Covenants.
 
5.1  Proprietary Information. Executive recognizes and acknowledges that by
reason of his employment by and service with the Company he will have access to
confidential and/or proprietary information of the Company and its Affiliates,
including (a) trade secrets, inventions, ideas, processes, apparatus, equipment,
data, programs, listings, patents, copyrights, trademarks, service marks, works
of authorship, know-how, improvements, discoveries, developments, designs,
sketches, drawings, models and techniques relating to the current, future and
proposed products and services of the Company (collectively, “Inventions”); (b)
information regarding plans for research, development, new products, product
design, details and specifications, engineering, marketing and sales, business
records and plans, budgets, plans for future developments, business forecasts,
financial statements and other financial information, licenses, prices and
costs, procurement requirements, policies or operational methods, suppliers,
customers, potential customers and key personnel; and (c) the terms of this
Agreement ((a), (b) and (c) collectively, “Proprietary Information”). Executive
hereby assigns to the Company all rights he may have or acquire in such
Proprietary Information and recognizes that all Proprietary Information shall be
the sole property of the Company and its assigns.
 
6

--------------------------------------------------------------------------------


5.2  Nondisclosure. Executive covenants and agrees that he shall not, for as
long as he is employed by the Company and at all times thereafter, except with
the express prior written consent of the Company, directly or indirectly,
whether as an employee, associate, owner, partner, member, agent, director,
officer, shareholder, consultant, representative or in any other capacity, for
his own account or for the benefit of any Person, communicate, disclose,
divulge, provide commentary regarding or make available to any Person any of the
Company’s Proprietary Information; provided that the provisions of this Section
5.2 shall not apply to information that (a) is or becomes generally available to
the public other than as a result of disclosure by Executive, (b) was readily
available to Executive on a non-confidential basis prior to its disclosure to
Executive by the Company, (c) was in Executive’s lawful possession as evidenced
by records kept in the ordinary course of business or by proof of actual prior
possession; (d) becomes available to Executive on a non-confidential basis from
a source other than the Company, provided that such source is not known by
Executive to be bound by confidentiality agreements with the Company or its
Affiliates (or any representatives thereof) or by legal or fiduciary constraints
on disclosure of such information, or (e) is required to be disclosed pursuant
to an order or other law, provided that Executive shall give the Company prompt
notice thereof prior to such disclosure and, at the request of the Company,
shall cooperate in all reasonable respects in maintaining the confidentiality of
Proprietary Information so required to be disclosed, including obtaining a
protective order or other similar order. Nothing in this Section 5.2 shall limit
in any respect Executive’s ability to disclose information as required in
connection with Executive’s performance of this Agreement or the enforcement by
Executive of his rights under this Agreement, subject to the proviso of clause
(e) in the immediately preceding sentence. For purposes of this Agreement,
“Person” means a natural person, corporation, partnership, limited liability
company, trust, estate, joint venture, sole proprietorship, government (and any
branch or subdivision thereof), governmental agency, association, cooperative or
other entity.
 
5.3  Nonsolicitation; Noncompetition and Nondisparagement. Executive
acknowledges that: (a) the Company’s Business (as defined in Section 5.3.6) is
highly competitive and faces competition from numerous and a variety of Persons;
(b) the Company’s Business requires substantial and continuous expenditures of
time and money to develop, market and maintain; and (c) he has performed
services requiring specialized skills. Accordingly, during the period of
Executive’s employment with the Company and for the Covenant Period (as defined
in Section 5.3.7), Executive shall not, except with the Company’s express prior
written consent, directly or indirectly, whether as an employee, associate,
owner, partner, member, agent, director, officer, shareholder, consultant,
representative or in any other capacity, for Executive’s own account or for the
benefit of any Person, with or without compensation:
 
7

--------------------------------------------------------------------------------


5.3.1  Solicit, service, contact, divert, take away or interfere with, or aid in
the solicitation, servicing, contacting, diverting, taking away or interfering
with, any customers, distributors, vendors, suppliers, licensees, licensors,
strategic partners, other business relations or prospects of the Company (or any
of the Company’s Affiliates) for the purpose of (a) selling goods or performing
services in competition with the Company’s Business, (b) inducing any such
customer, distributor, vendor, supplier, licensee, licensor, strategic partner,
other business relation or prospect to cancel, transfer or cease doing business
in whole or in part with the Company (or any of the Company’s Affiliates) or (c)
inducing any such customer, distributor, vendor, supplier, licensee, licensor,
strategic partner, other business relation or prospect to do business with any
Person in competition with the Company’s Business or in any way interfere with
its relationship with the Company (or any of the Company’s Affiliates);
 
5.3.2  Solicit, contact, divert, encourage or induce, or aid in the
solicitation, contacting, diverting, encouragement or inducement of, any Person
who is (or was within the previous twelve (12) months) an employee, associate,
consultant, agent or representative of the Company (or any of the Company’s
Affiliates) to leave the employ of the Company (or any of the Company’s
Affiliates) or to work for Executive or any Person with whom or which Executive
is connected or affiliated or in any way interfere with the Company’s (or any of
the Company’s Affiliates’) relationship with such Person;
 
5.3.3  Hire or retain any Person who is (or was within the previous twelve (12)
months) an employee, associate, consultant, agent or representative of the
Company (or any of the Company’s Affiliates);
 
5.3.4  Establish, own, manage, operate, finance or control, participate in the
establishment, ownership, management, operation, financing or control of, render
consulting or other services to, guarantee the liabilities or any other
obligations of, permit his name to be used in connection with, or be otherwise
connected in any manner with any Person, business or proposed business engaged,
or planning to be engaged, in the Company’s Business within one hundred (100)
miles of any existing or proposed location of the Company (or any of the
Company’s Affiliates) if (a) such Person, business or proposed business competes
directly or indirectly with the Company’s Business or (b) such Person, business
or proposed business competes with the Company’s Business with regard to any
customers of the Company or its Affiliates that Executive called on, serviced,
solicited, attempted to solicit, had contact with or became aware of during the
Term; provided that nothing in this Section 5.3.4 shall prevent Executive from
owning not more than one percent (1%) of the outstanding securities of any
Person that is engaged in a business in competition with, or similar to, the
Company’s Business having a class of securities listed on any national
securities exchange or quoted on the NASDAQ National Market or Small Cap Market;
provided that Executive has no other connection or relationship with such
Person; and provided further that this Section 5.3.4 shall not be applicable to
Executive to the extent that Executive is terminated pursuant to Section 4.2.4
prior to the first anniversary of the Effective Date; or
 
5.3.5  Take any action that is intended, or would reasonably be expected, to
harm or disparage the Company (or any of its Affiliates) or any of their
shareholders, directors, officers, employees or agents, to impair the Company’s
(or any of its Affiliates’) reputation, or to lead to unwanted or unfavorable
publicity to the Company (or its Affiliates).
 
8

--------------------------------------------------------------------------------


5.3.6  The “Company’s Business” shall mean the business of proprietary
post-secondary education in allied health and such other businesses, products
and services as the Company or any of its subsidiaries provide during the Term.
 
5.3.7  The “Covenant Period” means a period equal to twenty-four (24) months
after the Date of Termination (for any reason whatsoever) or expiration of
Executive’s employment with the Company; provided that in the event of any
breach by Executive of this Section 5.3, the Covenant Period shall be extended
by the period of the duration of such breach. 
 
5.4  Third Party Information. Executive understands that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the Term and at all times thereafter,
Executive shall hold Third Party Information in confidence to the same extent
required of the Company and shall not communicate, disclose, divulge, provide
commentary regarding or make available to any Person (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with his work for the Company, Third
Party Information without the Board’s express prior written consent.
 
5.5  No Improper Use of Information of Prior Employers and Others. During his
employment with the Company, Executive shall not improperly use or communicate,
disclose, divulge, provide commentary regarding or make available any
confidential information or trade secrets, if any, of any former employer or any
other Person to whom Executive has an obligation of confidentiality, and
Executive shall not bring onto the premises of the Company any unpublished
documents or any property belonging to any former employer or any other Person
to whom Executive has an obligation of confidentiality unless consented to in
writing by that former employer or Person. 
 
5.6  Equitable Relief. Executive acknowledges that any breach by his of any of
the covenants and agreements set forth in this Section 5 (collectively, the
“Covenants”) will result in irreparable injury to the Company for which monetary
damages could not adequately compensate the Company. Therefore, in the event
that Executive breaches or threatens to commit a breach of any of the Covenants,
the Company shall have the following rights and remedies, each of which rights
and remedies shall be independent of the other and severally enforceable, and
all of which rights and remedies shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company under law or in equity:
 
5.6.1  The right and remedy to have the Covenants specifically enforced by any
court having equity jurisdiction, including the right to any entry against
Executive for restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to the
Company and that money damages alone will not provide adequate remedy to the
Company; and
 
9

--------------------------------------------------------------------------------


5.6.2  The right and remedy to require Executive to account for and pay over to
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as a result of any transactions
constituting a breach of any of the Covenants.
 
5.7  Consideration. Executive expressly acknowledges and agrees that (a) the
Covenants (i) may limit his ability to earn a livelihood in a business similar
to the Company’s Business, (ii) are the result of arm’s-length negotiations
between the parties, and without Executive’s agreement to be bound by the
Covenants, the Company would not have entered into this Agreement, (iii) are
reasonable and valid in geographical scope and duration and in all other
respects, (iv) do not impose a greater restraint than necessary to protect the
goodwill or other business interests of the Company, (v) are not harmful to the
general public, and (vi) are not unduly burdensome to Executive; and (b) the
level of compensation and benefits provided to Executive hereunder includes good
and adequate consideration for the Covenants. In consideration of the foregoing
and in light of Executive’s education, skills and abilities, Executive agrees
that he shall not assert, and it should not be considered, that any provisions
of this Section 5 otherwise are void, voidable or unenforceable or should be
voided or held unenforceable.
 
5.8  Scope. If any portion of any Covenant or its application is construed to be
invalid, illegal or unenforceable, then the other portions and their application
shall not be affected thereby and shall be enforceable without regard thereto.
If any of the Covenants is determined to be unenforceable because of its scope,
duration, geographical area or similar factor, then the court making such
determination shall have the power to reduce or limit such scope, duration, area
or other factor, and such Covenant shall then be enforceable in its reduced or
limited form.
 
6.  Work Product.
 
6.1  Ownership. Executive acknowledges that all Inventions (and all Proprietary
Rights (as defined herein) with respect thereto) which relate to (a) the
Company’s Proprietary Information or (b) the Company’s or any of its Affiliates’
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by Executive
while employed by the Company and its Affiliates (collectively, “Work Product”)
belong to the Company or such Affiliate and hereby irrevocably and perpetually
assigns, transfers and conveys and agrees to so assign, transfer and convey in
the future to the Company all his right, title and interest in and to such Work
Product. Executive acknowledges that such assignment does not violate the terms
and conditions of any agreement to which he is a party by which he is bound. For
purposes of this Agreement, “Proprietary Rights” means all trade secret, patent,
copyright, mask work and other intellectual property rights throughout the
world.
 
6.2  Works for Hire. Executive acknowledges that all Work Product or other
original works of authorship which are made by Executive (solely or jointly with
others) within the scope of Executive’s employment and which are protectable by
copyright are “works made for hire,” pursuant to United States Copyright Act (17
U.S.C., Section 101) and, to the extent that such Work Product or other original
works of authorship may not be deemed “works made for hire,” in accordance with
Section 6.1 above, hereby irrevocably or perpetually assigns, transfers and
conveys and agrees to so assign, transfer and convey in the future to the
Company all his right, title and interest in and to such Work Product or other
original work of authorship.
 
10

--------------------------------------------------------------------------------


6.3  Obligation to Keep Company Informed. During the Covenant Period, Executive
shall promptly disclose to the Company fully and in writing all Work Product
authored, conceived or reduced to practice by Executive, either alone or jointly
with others. In addition, Executive shall promptly disclose to the Company all
patent or copyright applications filed by Executive or on Executive’s behalf
during the Covenant Period.
 
6.4  Enforcement of Proprietary Rights. Executive shall assist the Company in
every reasonable way to obtain, and from time to time enforce, United States and
foreign rights relating to Work Product in any and all countries. To that end
Executive shall execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such rights and the assignment thereof. In addition, Executive
shall execute, verify and deliver assignments of such rights to the Company or
its designee. Executive’s obligation to assist the Company with respect to
rights relating to such Work Product in any and all countries shall continue
beyond the termination of his employment, but the Company shall compensate
Executive at a reasonable rate after his termination for the time actually spent
by Executive at the Company’s request on such assistance. Executive hereby
waives and quitclaims to the Company any and all claims, of any nature
whatsoever, which Executive now or may hereafter have for infringement of any
Work Product assigned hereunder to the Company.
 
7.  Prior Agreements. Executive represents to the Company (a) that there are no
restrictions, agreements or understandings whatsoever to which Executive is a
party which would prevent or make unlawful Executive’s execution of this
Agreement or Executive’s employment hereunder, (b) that Executive’s execution of
this Agreement and Executive’s employment hereunder shall not constitute a
breach of any contract, agreement or understanding, oral or written to which
Executive is a party or by which Executive is bound, (c) that Executive is free
and able to execute this Agreement and to enter into employment with the Company
and (d) that this Agreement is a valid and binding obligation of Executive,
enforceable in accordance with its terms.
 
8.  Disclosure to Future Employer. Executive agrees that he shall provide, and
that the Company may similarly provide in its discretion, a copy of the
covenants contained in Sections 5 and 6 of this Agreement to any business
enterprise which could reasonably be determined to compete, directly or
indirectly, with the Company’s Business which Executive may, directly or
indirectly, own, manage, operate, finance, join, control or in which Executive
participates in the ownership, management, operation, financing or control, or
with which Executive may be connected as director, officer, shareholder, member,
executive, partner, principal, employee, agent, representation, consultant or
otherwise.
 
9.  Miscellaneous.
 
11

--------------------------------------------------------------------------------


9.1  Successors and Assigns. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
Affiliates. This Agreement may be assigned by the Company without Executive’s
consent. This Agreement is not assignable by Executive.
 
9.2  Notices. All notices, requests, demands, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) upon delivery if delivered
personally, (b) three (3) business days after mailing by first class certified
mail, return receipt requested, postage prepaid; or (c) one (1) day after
delivery to a nationally recognized overnight courier service, postage or
delivery charges prepaid, to the parties at their respective addresses set forth
on the first page of this Agreement.
 
9.3  Entire Understanding; Modification. This Agreement sets forth the entire
understanding between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous written, oral, expressed or implied,
communications, agreements and understandings with respect to the subject matter
hereof, provided that Executive acknowledges and agrees that he is subject to
other employment policies which may be established, modified or deleted by the
Company not in conflict with the express terms of this Agreement. This Agreement
shall not be amended, modified, supplemented or terminated except in writing
signed by both parties. No action taken by the Company hereunder, including any
waiver, consent or approval, shall be effective unless authorized by the Board.
 
9.4  Severability. If any provision of this Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
 
9.5  Counterparts. This Agreement may be fully executed in any number of
counterparts, each of which when so executed and delivered shall be an original
hereof, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one (1) counterpart hereof.
 
9.6  Enforcement. In the event that any action is brought to enforce any of the
provisions of this Agreement, or to obtain money damages for the breach thereof,
and such action results in the award of a judgment for money damages or the
granting of any injunction in favor of one of the parties to this Agreement, all
expenses thereof, including reasonable attorneys’ fees, shall be paid by the
non-prevailing party.
 
9.7  Section Headings; References. Section and subsection headings in this
Agreement are inserted for convenience of reference only, and shall neither
constitute a part of this Agreement nor affect its construction, interpretation,
meaning or effect. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits. When used in this
agreement, the words “including” and “include” shall be deemed to be followed by
the words “without limitation.”
 
9.8  Waivers. Neither the failure nor delay on the part of either party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall the single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
 
12

--------------------------------------------------------------------------------


9.9  Controlling Law; Jurisdiction. This Agreement shall be governed by the laws
of the State of Delaware, without giving effect to principles of conflicts of
laws. The parties hereto consent to the exclusive jurisdiction of the state and
federal courts located in the State of Delaware with respect to all claims and
disputes between or among the parties hereto with respect to the subject matter
hereof. THE PARTIES HEREBY EXPRESSLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BROUGHT BY OR AGAINST EITHER OF THEM RELATING TO THIS
AGREEMENT.
 
9.10  Delivery by Facsimile. This Agreement and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the reasonable request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall reexecute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.
 
9.11  Interpretation of Agreement. The parties hereto acknowledge and agree that
this Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters dealt with in this Agreement.
Accordingly, any rule of law or legal decision that would require interpretation
of any ambiguities in this Agreement against the party that has drafted it is
not applicable and is waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the parties as set
forth in this Agreement.
 
9.12  Survival. Except as otherwise expressly provided herein, the rights and
obligations of the parties to this Agreement shall survive the termination of
Executive’s employment with the Company.
 
9.13  Effectiveness. Notwithstanding anything herein to the contrary, the
parties hereto hereby acknowledge and agree that (a) this Agreement is being
executed in connection with the transactions contemplated by the Merger
Agreement and shall not be effective until the Effective Date and (b) neither
party shall have any rights, interests, remedies, or obligations hereunder until
the Effective Date. 
* * * *
 







 
 

13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date above written.


 
CONCORDE CAREER COLLEGES, INC.




                                                                                        
By:                                                                      
                                                                                        
Name: 
                                                                                        
Title: 
 


 
                                                                        
EXECUTIVE
 


                                                                                                                                                                      
                                                                         PAUL R.
GARDNER





